    Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 1 of 45 PageID: 1



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



AUSTAR INTERNATIONAL LIMITED,
directly against and derivatively on behalf of
AustarPharma LLC                                                  COMPLAINT
                          Plaintiff,                              Civil Action No. ___________
v.                                                                Document Electronically Filed
AUSTARPHARMA LLC
                                                                  JURY TRIAL DEMANDED
                          Defendant/Nominal Defendant,
RONG LIU and GUANGZHOU BRISTOL DRUG
DELIVERY CO., LTD.,
                          Defendants.


                                             INTRODUCTION

        1.       Plaintiff Austar International Limited (“Austar”), a company located in Hong

Kong that specializes in investing in drug research and development, brings this suit in a

derivative and direct capacity against Rong Liu (“Liu”), a New Jersey-based scientist with whom

Austar partnered to launch a pharmaceutical drug technology company in 2004, and Guangzhou

Bristol Drug Delivery Co., Ltd. (the “Guangzhou Company”), a pharmaceutical company

controlled by Liu, which he formed in July 2013 in the People’s Republic of China (“PRC”).

        2.       In 2004, Austar and Liu signed a joint venture agreement (the “Joint Venture

Agreement”), agreeing to “co-operate in the establishment and management” of a new company

that would engage in “the business of pharmaceutical research and development, [and]

manufacturing and distribution of finished drug products worldwide.” 1 Austar agreed to supply


1
 Joint Venture Agreement dated July 1, 2004, Recital (A). A true and correct copy of the July 1, 2004 Joint
Venture Agreement is attached hereto as Exhibit A.

                                                         1
    Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 2 of 45 PageID: 2



the start-up capital – pledging $8 million by the end of 2006 – as well as “well-established social

connections, reputation and goodwill in the Chinese pharmaceutical industry.” 2 Liu agreed to

contribute his experience and scientific knowledge of drug research and development, as well as

his personal connections in the U.S. pharmaceuticals industry. 3 Both parties covenanted to “take

all actions necessary” for the creation and success of the Company, while Liu was given the

primary responsibilities of setting up the Company (i.e., filing articles of incorporation),

launching special projects, and overseeing the venture’s daily operations as president and chief

executive officer.4

        3.       Shortly thereafter in 2004, the contemplated joint venture – named AustarPharma

LLC (“AustarPharma” or the “Company”) – was incorporated in the State of New Jersey, with

headquarters in Edison. From its inception through this day, AustarPharma’s core business has

been to “engage in pharmaceutical research and development, manufacturing, and distribution of

finished drug products in China & USA.” 5

        4.       In 2008, De Fortune Holding Limited (“DFH”), a party based in the Cayman

Islands, agreed to invest in AustarPharma through a capital contribution of $2 million. The

parties signed an Amended and Restatement Operating Agreement on August 8, 2008

(“Operating Agreement”),6 under which Austar, Liu, and DFH were each made “Members” of

the LLC with certain rights and responsibilities, and Liu continued to serve as president and CEO.

        5.       As its founding business partner, co-venturer and fiduciary, Austar placed its trust

in Liu. Austar entrusted Liu not only with its investment capital and good name, but also with its

commercial strategies, sophisticated understanding of national and international drug markets,

2
  Id., Arts. 7.2, 9.3.
3
  Id., Art. 9.4.
4
  Id., Arts. 4.1, 9.4, 9.6.
5
  Id., Art. 9.1.
6
  A true and correct copy of the August 8, 2008 Operating Agreement is attached hereto as Exhibit B.

                                                         2
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 3 of 45 PageID: 3



and client relationships. Austar put its faith in Liu that he would manage AustarPharma in the

parties’ joint interest, maximize the Company’s returns, and safeguard its intellectual property.

Liu has done the opposite. He has used his position of authority at AustarPharma to engage in a

multi-year campaign of self-dealing, theft, and usurpation of corporate opportunities.

       6.      Rather than work to expand AustarPharma’s business opportunities abroad, Liu

secretly founded a number of competitive companies in the PRC and has been steadily working

to capture the PRC and U.S. markets for himself. Using AustarPharma’s intellectual property,

personnel and trade name, Liu has been raising capital in China, developing and

commercializing medical technologies and products similar, if not identical, to those developed

by AustarPharma, and trying to claim the PRC market for himself. He also has taken steps –

which have accelerated in recent months – to spread his illicit business activities to the United

States. For example, a number of current or former AustarPharma employees who are now also

affiliated with Liu’s competitor entities have filed patent applications in the PRC in the name of

those competitor entities, including several patent applications in the name of the Guangzhou

Company. Some of these patent applications involve technology that is very similar to what

AustarPharma has developed, reflecting a clear intent to compete directly with AustarPharma.

Liu’s self-serving actions violate basic tenants of New Jersey corporate law, agency law, and tort

law, as well as the federal Defense of Trade Secrets Act of 2016. Austar only learned of at least

some of these actions in recent years, including as recently as 2018.

       7.      Liu’s conduct also runs afoul of the parties’ original Joint Venture Agreement and

subsequent Operating Agreement. Within both contracts, the parties mutually promised that

Members of AustarPharma during the term of their membership, as well as for any two-year

period following their separation, would not compete with AustarPharma in the United States by



                                                 3
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 4 of 45 PageID: 4



engaging in a similar business or by selling similar drug products. See Exhibit B (Operating

Agreement), Art. 12.1 (“The Members shall not engage in any business or other activities which

directly or indirectly competes with specific generic drug products developed by the Company

for the market in the USA”); see also Exhibit A (Joint Venture Agreement), Art. 13.1. Liu

further agreed within both contracts not to compete with AustarPharma in the PRC. See Exhibit

B (Operating Agreement), Art. 12.2; Exhibit A (Joint Venture Agreement), Art. 13.1.            Liu

flagrantly breached his contractual duties.

       8.      Accordingly, Austar brings this lawsuit both in a derivative capacity, advancing

claims belonging to AustarPharma and all of its shareholders, and in a direct capacity, advancing

claims belonging to Austar specifically. As set forth below, the derivative claims are for breach

of fiduciary duty owed by a CEO to his shareholders, conversion of property, misappropriation

of trade secrets under federal law and New Jersey law, tortious interference with prospective

economic advantage, and judicial expulsion of Liu as a Member of AustarPharma. The direct

claims are for breach of fiduciary duty owed by a joint-venturer to his business partner, breach of

contract, and conversion of property.

                                              PARTIES

       9.      Plaintiff Austar International Limited is a company organized under Hong Kong

law with its principal place of business in Hong Kong.

       10.     Defendant Rong Liu is an individual who, on information and belief, resides in

Warren, New Jersey.

       11.     Defendant Guangzhou Bristol Drug Delivery Co., Ltd. is a company

headquartered in the city of Guangzhou in the PRC.




                                                 4
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 5 of 45 PageID: 5



       12.    Nominal defendant AustarPharma LLC is a company incorporated in Delaware

and headquartered in Edison, New Jersey, where it maintains a research and development facility

dedicated to drug delivery technology innovation and product development. AustarPharma is the

corporation in whose name many of the derivative actions are being brought. However, because

AustarPharma’s management opposes this suit, AustarPharma is listed as a nominal defendant,

consistent with New Jersey law and practice.         Austar is confident that AustarPharma’s

management opposes this suit because as described below, Liu currently controls over 50% of

AustarPharma’s LLC interests.    This means that pursuant to the Operating Agreement, Austar

would not be able to obtain the 60% approval of the total LLC interests necessary to initiate

litigation, and the Company’s management would oppose the suit. See Exhibit B (Operating

Agreement), Art. 6.1(d).

                                JURISDICTION AND VENUE

       13.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because one of

Plaintiff’s claims arises under the Defend Trade Secrets Act, 18 U.S.C. § 1836. This Court has

supplemental jurisdiction over the other claims asserted herein under 28 U.S.C. § 1367.

       14.     Venue is proper in this Court with respect to Defendant Liu because he resides in

the State of New Jersey and because a large amount of the business conduct at issue occurred in

New Jersey.

       15.    Venue is also proper in this Court with respect to Defendant Guangzhou

Company because it committed the intentional tort of misappropriating AustarPharma’s trade

secrets, AustarPharma was harmed in New Jersey by the Guangzhou Company’s conduct, and

the Guangzhou Company acquired AustarPharma’s trade secrets through its founder Liu’s

relationship with AustarPharma in New Jersey. Liu acquired knowledge of the trade secrets as a



                                               5
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 6 of 45 PageID: 6



member of AustarPharma, while he was residing in New Jersey, and subsequently founded

Guangzhou Company in the PRC, where he has filed patent applications in Guangzhou

Company’s name that involve the improper use of AustarPharma’s trade secrets.

       16.     All of the conduct which forms the basis for the claims set forth in this Complaint

took place within the applicable statutes of limitation.

                                  FACTUAL ALLEGATIONS

I.     AUSTARPHARMA’S BUSINESS AND PRODUCTS

       17.     Since its incorporation, AustarPharma has focused on the research, development,

manufacture, and commercialization of finished generic drug products and drug-delivery

technology products, as well as on providing research and development services to

pharmaceutical companies worldwide.

       18.     From the very beginning, the strategic goal of AustarPharma was to serve markets

in the United States, the People’s Republic of China, and worldwide. Article 9.1 of the Joint

Venture Agreement, signed by Liu and Austar in 2004, provides that “[t]he principal business of

the Company is to engage in pharmaceutical research and development, manufacturing and

distribution of finished drug products in China & USA.” (emphasis added). Article 1.5 of the

Operating Agreement, signed in 2008, likewise describes the “Business of the Company” as

follows: “The Company shall continue to engage in pharmaceutical research and development,

manufacturing and distribution of finished drug products in the People's Republic of China . . .

and the United States of America and in other activities reasonably incidental thereto.”

AustarPharma’s June 3, 2010 Business Plan also states that “[t]he business scope of




                                                  6
    Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 7 of 45 PageID: 7



AustarPharma is development, manufacturing and commercialization of generic and drug

delivery technology-based products for the US and world markets.” 7

        19.      AustarPharma’s business today can be broken into two categories: (1) generic

drug development, including conventional generic drugs, modified-release drugs, and niche

generic drugs, and (2) development of drug delivery technology-based products, including

proprietary drug delivery technologies and conventional drug delivery technologies.

        20.      One of AustarPharma’s specialties is the development of water-insoluble drug

delivery technologies. Specifically, AustarPharma has combined controlled-release and water-

insoluble drug delivery technologies to complete several platform technologies that allow

AustarPharma to become a leader in the development of modified-release generic drug products

in both U.S. and global markets. These platform technologies include an osmotic pump system, a

diffusion controlled film system, and a matrix system with both erosion and diffusion

mechanisms.8

        21.      AustarPharma also uses its water-insoluble drug delivery technologies to improve
                                                                           9
water-insoluble drugs to meet underserved market needs.                         These technologies include

pharmaceutical salts and pH adjustment, cosolvents, conventional micelles with surfactants, self-

emulsifying systems, emulsions and microemulsions, semisolid systems, particle size reduction

(e.g. nanocrystals), solid dispersions, process improvement, softgel technology, lipid based

systems,      complexations,     liposomes,     polymeric      micelles,       fast   absorption   techniques,




7
  See AustarPharma June 3, 2010 Business Plan at 8. A true and correct copy of the AustarPharma June 3, 2010
Buisness Plan is attached hereto as Exhibit C.
8
  See id. at 4.
9
  Id. at 20.

                                                       7
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 8 of 45 PageID: 8



Bioavailability enhancement techniques, bio-variation reduction techniques, and pain and

irritation reduction on injection sites.10

            22.      AustarPharma has also developed other drug delivery technologies including

implantable technologies, parenteral drug delivery technologies, pulmonary and intranasal

delivery technologies, enhanced absorption/transport technologies.

            23.      To date, AustarPharma has received at least two Abbreviated New Drug

Application (“ANDA”) approvals from the FDA for generic drug products.                They are for

methocarbamol tablets, granted in 2011, and for sertraline hydrochloride tablets, granted in 2009.

Both products are currently sold in the United States in prescription drug form. Methocarbamol

is used to relax muscles and relieve pain and discomfort caused by strains, sprains and other

muscle injuries, and sertraline hydrochloride is a selective serotonin reuptake inhibitor that treats

depression, obsessive-compulsive disorder, panic attacks, post-traumatic stress disorder, and

anxiety.

            24.      AustarPharma   has   entered   co-development   agreements    with   numerous

pharmaceutical companies based primarily in the U.S. and China, pursuant to which

AustarPharma conducts the necessary research and development to prepare generic drugs for

launch worldwide – including all necessary preparations for applying for FDA approval – in

exchange for some combination of a development service fee, marketing rights and a share in the

profits from the sale of those drugs in certain specified regions (often the U.S.) or worldwide.

Under these contracts, AustarPharma’s co-development partners are also entitled to market and

sell the products in certain specified regions (often PRC) or worldwide. AustarPharma receives

millions of dollars in revenues from these co-development partnerships which involve a variety

of generic drugs, including but not limited to: febofibrate (a cholesterol drug), valstaran (a blood
10
     Id. at 20-21.

                                                    8
 Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 9 of 45 PageID: 9



pressure drug), nifedipine extended release tablets (a blood pressure drug), tedalafil (a blood

pressure drug), esomeprazole DR Capsules (helps with acid reflux), naloxone (an opioid drug),

aripiprazole (an antipsychotic drug), alendronate sodium tables (an osteoporosis drug), and

paliperidone (a schizophrenia drug). To the best of Austar’s knowledge, AustarPharma has

earned millions of dollars in revenues from its development and commercialization of these

FDA-approved drugs.

          25.      AustarPharma established a wholly-owned subsidiary in Beijing (the “Beijing

Subsidiary”) in March 2005 to cultivate and expand AustarPharma’s co-development

partnerships with Chinese pharmaceutical companies, as well as to provide additional research

and testing services in support of U.S. product development. 11 The Beijing Subsidiary also

assists AustarPharma’s Chinese co-development partners to ensure that their facilities are in

compliance with manufacturing regulations enforced by the FDA. 12 Taking advantage of cost-

effective manufacturing in China through these co-development partnerships is an important

competitive advantage for AustarPharma’s generic drug sales in U.S. and global markets. 13

II.       AUSTARPHARMA’S FORMATION AND STRUCTURE

          26.      AustarPharma is a joint venture and its members are co-joint venturers.

          27.      The LLC was formed on July 14, 2004, through filing a certificate of formation

with the New Jersey Secretary of State pursuant to the New Jersey Limited Liability Company

Act.

          28.      The operative governing charter for AustarPharma is an August 8, 2008 Amended

and Restated Operating Agreement, executed by Austar, Liu, and DFH.                 That agreement



11
   See id. at 8.
12
   Id.
13
   Id.

                                                    9
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 10 of 45 PageID: 10



superseded the 2004 Joint Venture Agreement, as well as other interim agreements Liu and

Austar had signed.14

           A. Members of AustarPharma

           29.     Under the Operating Agreement, the “Members” of AustarPharma are Austar, Liu,

and DFH (the “Members”).

           30.     Article 6.6 of the Operating Agreement contains the covenants of the Members to

one another. Specifically, it provides that the Members agree to “perform and observe or, so far

as such Member is able to do, to procure that the Company shall at all times act in accordance

with, the provisions of this Agreement,” Art. 6.6(b), and to “vote such Member’s Membership

Units in all matters so as to give full force and effect to the provisions of this Agreement,” Art.

6.6(d).

           31.     Pursuant to Article 6.1 of the Operating Agreement, “the approval or consent of

Members owning an aggregate of more than 60% of the total LLC Interests shall be required” in

order for AustarPharma to take certain actions set forth therein. These include decisions to

“cause the Company to participate in any capacity . . . in any business organization or enterprise,”

to “own, improve, develop, operate, manage and lease real estate,” to “borrow money from any

Member, bank, lending institution or other lender for any purpose of the Company,” and to

“enter into, terminate or amend any Related Party Transaction.” Art. 6.1(a)-(n).

           32.     Meanwhile, Article 6.2 sets forth actions that AustarPharma cannot take without

the “approval or consent of Members owning an aggregate of more than 80% of the total LLC

Interests.” These include actions to “consolidate or merge with any Person or with any other

business,” to “effectuate any reorganization of the Company,” and to “incur indebtedness or



14
     See Exhibit B (Operating Agreement), Annex II.

                                                      10
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 11 of 45 PageID: 11



create liability . . . the effect of which . . . will result in a total debt to equity ratio of the

Company at any time exceeding 50%.” Art. 6.2(a)-(j).

       33.     Article 2.1 sets forth the capital contributions of the Members and the percentage

interest (“LLC Interests”) each Member will hold in AustarPharma. As of the Effective Date,

Austar held 275,000 membership units, a 43.87 percent equitable interest, and made $4,019,401

in capital contributions. Liu held 225,000 membership units, a 35.89 percent interest, and did

not make any capital contribution. DFH held 1,250,000 membership units, a 19.94 percent

interest, and made $2,000,000 in capital contributions.

       34.     Article 11 of the Operating Agreement provides restrictions on transfers of LLC

Interests. It states: “[N]o Member shall have the right to transfer any or all of its, his or her LLC

Interest, and any purported transfer or assignment thereof shall be void and of no force or effect,

and may be ignored by the Company and the other Members.” Art. 11.1. Further, if “all

Members other than the Member proposing to transfer any LLC Interest (the ‘Transferring

Member’) do not unanimously approve the proposed transfer, the transferee of such Transferring

Member’s LLC Interest shall have no right to become a Member or participate in any manner in

the management or conduct of the Business of the Company. In that event, the transferee shall

only be entitled to Distributions of the Distributive Share of the profits of the Company . . . to

which the Transferring Member otherwise would be entitled.” Id.

       35.     On or around December 12, 2017, Austar learned from Liu that Liu had acquired

De Fortune Holding Limited, meaning that Liu became the beneficial owner of DFH’s

membership and LLC Interests in AustarPharma, and that Liu obtained the capability of voting

all of DFH’s voting rights. Accordingly, the current voting rights arrangement at AustarPharma

is that Austar holds 43.87% of the company’s voting rights, and Liu effectively controls 55.83%



                                                 11
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 12 of 45 PageID: 12



of the company’s voting rights. The remaining 0.30% is held by Landmark – a consultant who

was introduced by Liu and then retained by AustarPharma at the direction of Liu – which

received this percentage as consideration to help AustarPharma find investors.

       B. Managers and Directors of AustarPharma

       36.    Pursuant to Article 5.1 of the Operating Agreement, AustarPharma also has

Managers who are appointed annually by unanimous approval of the Members. As of the

Effective Date, and as set forth in Article 5.3(b), AustarPharma had two Managers: (i) Mars Ho

Kwok Keung (“Mr. Ho”), the Chairman of Austar, who is based in Hong Kong; and (ii) Liu, the

President and Chief Executive Officer of AustarPharma, who is based in New Jersey.

       37.    Article 5.2 of the Operating Agreement defines the authority of the Managers,

who are tasked with managing and controlling day-to-day operations of AustarPharma “for the

benefit of all of the Members.” The signature of any Manager is generally sufficient to bind

AustarPharma and the Managers generally “have the full and entire right, power and authority to

manage and conduct the Business of the Company.”

       38.    Meanwhile, Article 10 of the Operating Agreement provides that AustarPharma

shall have a Board of Directors (the “Board”) consisting of four directors (“Directors”), the

number of which may be increased or decreased by unanimous consent of the Members. Austar

is entitled to designate two Directors and to designate the Chairman of the Board, and Liu and

DFH are each entitled to designate one Director.

       39.    Austar designated Mr. Ho as Chairman of the Board and also designated Ms. Gu

Xun to serve on the Board. Liu designated himself to serve on the Board, and DFH designated

Ms. Tsui Kwan Amelia. Art. 10.3.




                                               12
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 13 of 45 PageID: 13



       C. Rong Liu’s Duties as CEO and President

       40.    Article 9 of the Operating Agreement sets forth the obligations of the CEO and

President of AustarPharma, Liu. Article 9.1 states: “The Chief Executive Officer and President

of the Company shall perform and observe, and/or, so far as he or she is otherwise able to do, to

procure that the Company shall at all times act in accordance with, the provisions of this

Agreement.”

       41.    Article 9.2 lists the “Special Responsibilities” of the CEO and President as

follows:

              In addition to responsibility for leadership and executive duties in directing
              the Business and operations of the Company, Mr. Liu in his capacity of
              Chief Executive Officer and President shall: (a) contribute his experience,
              know-how and general knowledge in pharmaceutical research and
              development, drug delivery technologies, strong connections and excellent
              reputation in the pharmaceutical industry in the USA to develop and
              operate the Company; and (b) introduce and develop special projects
              (“Special Projects”), which mean any project under development by the
              Company whose ideas originate with Mr. Liu and which have been
              approved by the Board as Special Project for purposes of this Agreement
              prior to implementation thereof by the Company.

       42.    As CEO, Liu is also required to prepare and deliver certain financial reports to the

Members. Article 7.1 of the Operating Agreement requires that “[n]o later than 60 days prior to

the end of each Fiscal Year, the Chief Executive Officer shall prepare and deliver to the

Members . . . reports for the next Fiscal Year” including an Investment Plan, Budget

authorization, Forecast authorization, Project purchasing budget, Rented property requirements,

Authorization for personnel, and more.

       43.    The reports due from the CEO and President must be approved by the Members

owning an aggregate of more than 60% of the total interests in AustarPharma within 30 days. Art.

7.1.



                                               13
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 14 of 45 PageID: 14



       44.     The Operating Agreement also states that “[n]o spending which is the subject of

any of the foregoing reports shall be made until the report related to such spending shall have

been approved as set forth herein.” Art. 7.1.

       D. Covenant on Non-Competition

       45.     Article 12.1 of the Operating Agreement clearly and unambiguously precludes

Members from competing with AustarPharma’s business:

               The Members shall not engage in any business or other activities which
               directly or indirectly competes with specific generic drug products
               developed by the Company for the market in the USA so long as Austar
               and DFH are Members and Mr. Liu is an Employee and a Member and in
               each case for a period of two years after any of them ceases to be a
               Member, which activities shall include, without limitation, the following:

                       (a) employment of any Person who has, at any time within the one
                           year period preceding the date such Member ceased to be a
                           Member or Mr. Liu ceased to be a Member and Employee
                           ("Disassociation Date"), been a Director, officer, employee or
                           consultant to the Company and also, by reason thereof is or
                           may be likely to be in possession of confidential information of
                           the Company; and

                       (b) any action to interfere directly with the goodwill of the
                           Company or tamper with or induce or attempt to tamper with
                           or induce, any Person who is, or who had, at any time within
                           the two-year period preceding the Disassociation Date, been an
                           employee, agent, sales person, contractor, supplier,
                           manufacturer, distributor or dealer of the Company to stop
                           selling to the Company or otherwise to abandon the Company.

       46.     Article 12.2 is entitled “Exceptions Applicable in the PRC,” and it states: “The

restrictions in Section 12.1 shall not be deemed to prohibit Austar or DFH from engaging,

directly or indirectly, in any business similar to the Company's Business involving customers in

the PRC, provided that the nature of such business does not conflict with the Company's

Business.” Art. 12.2 (emphasis added). There is no similar exception permitting Liu to conduct

similar business in the PRC.

                                                14
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 15 of 45 PageID: 15



        47.     The text of Article 12.1, the Operating Agreement as a whole, and the parties’

understanding when the Operating Agreement was signed, all demonstrate that Article 12 is

intended to encompass (and ban) competitive activities by Liu with respect to AustarPharma’s

products, technologies and business interests in the PRC. That is, Articles 12.1 and 12.2,

together, prevent Liu from seeking to develop and to sell in the United States or in the PRC

generic drug products or delivery technologies that are equivalent to those being developed by

AustarPharma for initial launch in the United States. Article 12.2 makes this especially clear,

because while it provides that “[t]he restrictions in Section 12.1 shall not be deemed to prohibit

Austar or DFH from engaging . . . in any business similar to the Company’s Business involving

customers in the PRC” (emphasis added), it does not provide a similar exception to Article

12.1’s restrictions as to Liu. Thus, Article 12’s restrictions on anti-competitive activities restrict

Liu from “engaging in business similar to the Company’s Business” in both the United States

and in the PRC.

IV.     LIU’S ACTS OF SEL-DEALING, USURPATION                                      OF      CORPORATE
        OPPORTUNITIES, AND THEFT OF TRADE SECRETS

        48.     Despite his clear duties under AustarPharma’s operating documents and New

Jersey law, Liu established separate competing companies to trade on, and profit from,

AustarPharma’s technology, funding, human capital and good reputation, with a focus on

AustarPharma’s primary markets of the U.S. and China.

        A. Launching Companies that Compete With AustarPharma

        49.     In July 2013, Liu formed Guangzhou Bristol Drug Delivery Co., Ltd., which

engages in the same business, and covers the same markets, as AustarPharma. 15 Based on

publicly available information, including company profiles published on Chinese websites, the

15
  The Guangzhou Company sometimes refers to itself publicly as Guangzhou Bosiyi Controlled Release
Pharmaceutical Co., Ltd., or simply as Bristol.

                                                     15
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 16 of 45 PageID: 16



Guangzhou Company holds itself out as a high-tech pharmaceutical company specializing in the

research and development of new drug delivery systems. It is located in the city of Guangzhou,

which is widely known in PRC as “Guangzhou Science City” and as “the Silicon Valley of South

China.”         Liu gave himself the roles of Chairman of the Board, Manager and Legal

Representative of the Guangzhou Company. 16

          50.      Liu’s experience with AustarPharma is portrayed in the Chinese media as being

highly relevant to the value that he brings to Guangzhou Company, providing further evidence of

the significantly overlapping business of the two entities and Liu’s intent to wrongfully benefit

from the good will and reputation of AustarPharma.

          51.      For instance, public profiles of Guangzhou Company circulated in the PRC note

that Liu and his team members “have rich experience in the development and industrialization of

innovative pharmaceutical preparations and new drug delivery system drugs.”

          52.      Online profiles of the Guangzhou Company refer directly to Liu’s work with

AustarPharma in the United States. For example, one such profile dated November 12, 2017

states:

                   In 2004, Dr. LIU RONG and his team founded AustarPharma. LLC in the
                   United States (located in Edison City, New Jersey, United States), to
                   provide research and development services of pharmaceutical preparations
                   for global pharmaceutical enterprises, and the company has cooperated
                   with many global well-known pharmaceutical companies on development
                   of many drugs. Dr. LIU RONG and his team have developed more than 20
                   preparation products that have been listed in the United States or are
                   passing the FDA certification, including many different technologies and
                   dosage forms, and solubilization technology, oral sustained and controlled
                   release preparation technology, oral quick-release preparation technology
                   of insoluble drugs.


16
  See January 16, 2017 Capital Increase Agreement at 66 and 88. A true and correct copy of the January 16, 2017
Capital Increase Agreement for the Guangzhou Company is attached hereto as Exhibit D; see also August 29, 2017
Guangzhou Bristol Drug Delivery Co., Ltd. Board Resolution at 5. A true and correct copy of the August 29, 2017
Guangzhou Bristol Drug Delivery Co., Ltd. Board Resolution is attached hereto as Exhibit E.

                                                      16
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 17 of 45 PageID: 17



           53.     There is a significant and undeniable overlap between the business focus of

AustarPharma and of Guangzhou Company, as it has been described in publicly available

materials. For example, a January 16, 2017 Capital Increase Agreement obtained by Austar—

related to Guangzhou Company and entered into between Liu, two investors, and Bristol

Holdings Limited (another company controlled by Liu)—describes the core technology and

businesses of Guangzhou Company to include: (1) developing controlled-release pharmaceutical

products that involve osmotic pump technology; (2) developing pharmaceutical products that

involve nano-solubilization technology, pellets-sustained released technology, heat melt

extrusion, and liposome formulation technology; and (3) using the American FDA and ANDA

product development system to conduct domestic consistency evaluation on the chemistry,
                                                                                         17
manufacturing, and quality control for drugs that are already on the market.                  The

pharmaceutical products and technologies included in the description of Guangzhou Company’s

core technology and business are virtually (if not entirely) identical to those already developed

and being developed by AustarPharma, which Liu and Guangzhou now intend to introduce in

both the United States and PRC markets. Further, the Guangzhou Company appears to be

marketing its FDA expertise to Chinese pharmaceutical companies, just as AustarPharma has

done resulting in numerous co-development agreements with Chinese partners.

           54.     The Guangzhou Company’s August 29, 2017 board resolution states that its

business will be to produce new drug delivery mechanisms and new products that use sustained

release, controlled release, targeting, transdermal absorption, and other new technology. 18 Again,

that business mission is virtually identical to AustarPharma’s business mission.




17
     Exhibit D (Capital Increase Agreement) at 67.
18
     Exhibit E (Guangzhou Company Board Resolution) at 4.

                                                       17
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 18 of 45 PageID: 18



       55.     The Guangzhou Company has also invested in several companies listed in the

below chart, either as the sole shareholder or in conjunction with Liu or other companies

incorporated by Liu.     These companies are focused on researching and developing similar

technologies to AustarPharma.     The information contained in the chart below is based on

publicly available sources.

No.    Name of Company        Date of         Liu’s Role       Scope of Business
       (in English)           Incorporation
1      Guangzhou Zhiping      28-Jul-16       Executive        Medical research and
       Pharmaceutical                         Director,        experimental development;
       Technology Co.,                        Manager and      biomedical technology research;
       Ltd.                                   Legal            drug research and development;
                                              Representative   food science and technology
                                                               research services; biotechnology
                                                               extension services;
                                                               biotechnology development
                                                               services; biotechnology
                                                               consultation and communication
                                                               services; biotechnology transfer
                                                               services; transfer of human
                                                               scientific research results;
                                                               transfer of research results of
                                                               Health Science projects; life
                                                               engineering projects
                                                               development; and
                                                               popularization of research
                                                               achievements in health science
                                                               projects.
2      Shanghai Yiping        31-Jul-17       Specific role    To engage in the development,
       Pharmaceutical                         undisclosed      transfer, consultation and
       Technology Co.,                        (indirect        service of technology in the
       Ltd.                                   owner)           fields of medical technology and
                                                               biotechnology.




                                              18
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 19 of 45 PageID: 19



3    Sichuan Keside       27-Nov-17   Chairman of      Pharmaceutical research and
     Drug Delivery Co.,               Board,           development, production,
     Ltd.                             Manager and      chemical preparation
                                      Legal            production; import and export of
                                      Representative   goods and technology; medical
                                                       research and experimental
                                                       development; biotechnology
                                                       transfer services; biotechnology
                                                       development services; and
                                                       biotechnology consultation and
                                                       communication services.
4    Guangzhou Bosiya     7-Jun-18    Chairman of      Medical research and
     Biotechnology Co.,               Board,           experimental development;
     Ltd.                             Manager and      biomedical technology research;
                                      Legal            drug research and development;
                                      Representative   biotechnology transfer services;
                                                       biotechnology development
                                                       services; biotechnology
                                                       consultation and communication
                                                       services; anthropology transfer
                                                       service of research results;
                                                       transfer of research results of
                                                       health science projects;
                                                       promotion of research results of
                                                       health science projects;
                                                       commodity trade; manufacture
                                                       of chemical raw materials;
                                                       manufacture of chemical
                                                       preparations; development and
                                                       production of new anticancer
                                                       drugs, new cardio-
                                                       cerebrovascular drugs and new
                                                       nervous system drugs.




                                      19
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 20 of 45 PageID: 20



5    Guangzhou            10-August-     Executive      Enterprise management
     Auwecare             2016           Director and   services; scientific and
     Pharmaceutical                      Manager        technological information
     Company Ltd.                                       consulting services; medical
     (PRC)                                              research and experimental
                                                        development; biomedical
                                                        technology research; drug
                                                        research and development; food
                                                        science and technology research
                                                        services; biotechnology
                                                        extension services;
                                                        biotechnology development
                                                        services; biotechnology
                                                        consultation and communication
                                                        services; biotechnology transfer
                                                        services; anthropology transfer
                                                        service of research results;
                                                        transfer of research results of
                                                        health science projects;
                                                        promotion of research results of
                                                        health science projects; import
                                                        and export of technology;
                                                        import and export of goods.
6    Sichuan Xiaotong     13-October-    Executive      Biotechnology extension
     Biotechnology Co.,   2017           Director and   services, pharmaceutical
     Ltd. (PRC)                          Manager        research and experimental
                                                        development; science and
                                                        technology intermediary
                                                        services; biotechnology
                                                        development, transfer,
                                                        consulting services; and product
                                                        development and
                                                        manufacturing.
7    Guangzhou            23-June-2017   Executive      Biomedical technology
     Xiaotong                            Director and   research; drug research and
     Pharmaceutical                      Manager        development; medical research
     Clinical Research                                  and experimental development;
     Co., Ltd. (PRC)                                    science and technology
                                                        intermediary services; science
                                                        and technology information
                                                        consultation services; transfer of
                                                        research results of health
                                                        science projects; and laboratory
                                                        testing.




                                         20
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 21 of 45 PageID: 21



8          Beijing Xiaotong          18-July-2018            Executive      Technology promotion;
           Pharmaceutical                                    Director and   technology service; technology
           Technology Co.,                                   Manager        development; technology
           Ltd. (PRC)                                                       transfer; technology
                                                                            consultation; medical research;
                                                                            and product design.

           56.      All in all, while serving as CEO, Director, and Member of AustarPharma, Liu

created the Guangzhou Company and the entities described above to compete with the generic

drug products and the medical technologies that AustarPharma intended to, and still intends to,

develop, commercialize, and/or sell in the United States and the PRC.

           B. Use of AustarPharma Personnel

           57.      Based on publicly available information—including patents in the PRC and

information about grants the Guangzhou Company has applied for and received in connection

with its employment of international employees—Liu has employed individuals at the

Guangzhou Company while they were simultaneously employed by AustarPharma.

           58.      Public profiles of Guangzhou Company specifically state that Liu formed the

company using members of the AustarPharma team. Moreover, the Capital Increase Agreement

lists the Guangzhou Company’s core team which includes a number of individuals currently or

formerly employed by AustarPharma, including Qiang (“Dillon”) Gao, Junjie Peng, Yan Liu,

Yuehan Hou, and Xiaoling Zhang.19 The individuals that Liu recruited to work at the Guangzhou

Company were also apparently told that they could be trained at a “U.S headquarter,”

presumably at AustarPharma’s Edison, New Jersey plant.

           59.      Specifically, the employees numbered one through four below are individuals

who, based on publicly available information, have simultaneously held positions at both

companies. The remaining individuals are known to have held positions at both companies close

19
     Exhibit D (Capital Increase Agreement) at Appendix 2.

                                                         21
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 22 of 45 PageID: 22



in time, and Austar anticipates, on information and belief, that discovery will reveal more of

these individuals were employed by both companies simultaneously.

 No.      Name                 Position at Guangzhou                Position at
                               Company                              AustarPharma



 1        Dillon Gao           Core staff; Director, Vice           Vice President
                               President of Business and
                               Strategic Development

 2        Zhanguo Yue          Core staff; Patent Inventor          Formulation


 3        Na Zhang             Core Staff                           Strategic and Business
                                                                    Development Consultant
 4        Tiffany Wu           Director until 2014                  HR & Admin Manager

 5        Wei Li               Vice President of Preparation        Formulation
                               Department; Patent Inventor
 6        Yan Liu              Registration Supervisor              Formulation Team
                                                                    Junior Scientist
 7        Yuehan Hou           Pharmaceutical Preparation           Formulation Team
                               Supervisor                           Junior Scientist
 8        Xiaoling Zhang       Registration Supervisor              Formulation Team
                                                                    Junior Scientist
 9        Junjie Peng          Pharmaceutical Preparation           Scientist
                               Supervisor;
                               Patent inventor of subsidiary of
                               Bristol

 10       Wu Xueming           Core employee                        Employee

 11       Tong (Tony)          Chief Science Officer; Patent        President
          Weiqin               inventor
 12       Zhihong Zhang        Patent inventor                      Formulation

 13       Yuanjian Wang        Deputy Director of Analysis          Formulation




                                             22
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 23 of 45 PageID: 23



           C. Similar Technology Platform and Competition with AustarPharma Products

           60.      There is significant overlap between the products developed by AustarPharma and

those developed by Liu’s competitive businesses, especially the Guangzhou Company, based on

the descriptions of the Guangzhou Company in publicly available materials.

           61.      Among AustarPharma’s “core competences” are its water-insoluble drug delivery

technologies, including liposomes, softgel technology (lipid based systems, which are similar to

the Guangzhou Company’s soft capsules), and particle size reduction (e.g. nanocrystals, which

are the same as the Guangzhou Company’s nano–solubilization technology).                  Also among

AustarPharma’s core competences are its controlled-release drug delivery technologies, which

include matrix systems, diffusion controlled systems, and osmotic pump systems.

           62.      Meanwhile, an online Guangzhou Company profile says that it is developing

“solubilization techniques for poorly soluble drugs” – nearly identical to AustarPharma’s water-

insoluble drug delivery technology.                  And among its core products and technologies, the

Guangzhou Company’s Capital Increase Agreement – like AustarPharma’s “core competences”

– also lists osmotic pump controlled-release technology, nano-solubilization technology, and

liposomal formulation technology.20

           63.      Liu has purportedly prepared a host of drug products for launch by his Guangzhou

Company, a number of which AustarPharma has already developed and sold, including but not

limited to: oxybutynin, paliperidone, nifedipine, celecoxib, valsartan tablets, olmesartan,

omeprazole, esomeprazole, simvastatin, metformin, diclofenac sodium and aripiprazole. 21

           64.      Like AustarPharma, which was established to focus on U.S. and Chinese markets,

the Guangzhou Company was predicted in a November 2016 public report to “become a Chinese


20
     Exhibit D (Capital Increase Agreement) at 67.
21
     See id. at 106-108; see also supra ¶ 24.

                                                          23
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 24 of 45 PageID: 24



pharmaceutical company that develops and produces prescription drugs for China, the United

States, Europe and other regulated international markets.”

       65.     In fact, the Guangzhou Company has recently taken a number of steps to begin

selling its products in the United States. These include:

               a.      The Guangzhou Company acquired the rights to an FDA-approved

product (valsartan tablets) and a product still in the FDA approval process (valsartan

hydrochlorothiazide compound tablets) in 2017 from Qingdao Huaren Pharmaceutical Co., Ltd.,

(“Huaren”) a public company listed in China Capital Market.            These two products were

developed by AustarPharma under two Consignment Agreements entered into between Huaren

and AustarPharma on the same date of December 25, 2010, pursuant to which Huaren obtained

worldwide sales and manufacturing rights and AustarPharma received a development service fee

(for helping prepare the products for launch in the U.S.) and half of the profits from products

manufactured in the U.S. The Guangzhou Company subsequently purchased Huaren’s rights

under these agreements, which include the right to half of the profits from products sold in the

U.S., illustrating the Guangzhou Company’s interest in U.S. markets.

               b.      On August 3, 2017, the Guangzhou Company announced in its WeChat

public account a project to build a microsphere sustained release preparation technology platform

for injection, noting that the products would be registered in the PRC and U.S. and would obtain

economic returns through sales in both markets.

               c.      An online profile of the Guangzhou Company dated November 12, 2017

states that Guangzhou Company has a platform for the development and production of Chinese

and American one-stop drugs, and that it would develop and produce drugs for PRC, U.S.,

Europe and other international markets.



                                                24
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 25 of 45 PageID: 25



               d.      On May 13, 2018, the Guangzhou Company announced in its WeChat

public account that it had passed an FDA site inspection on its Production Workshop and

Analytical laboratory, making it the first company in the City of Guangzhou to pass FDA

inspection. The same online post stated that passing the FDA inspection provided the Company a

solid foundation for its international strategic layout.

       D. Diversion of Corporate Opportunities from AustarPharma to Himself

       66.     Both as to the specific generic drugs developed and being developed by

AustarPharma, and as to the drug delivery system technology being created by AustarPharma to

serve as a platform upon which AustarPharma will develop other products (i.e., controlled-

release technologies, such as osmotic pump systems), Liu has unfairly pursued market

opportunities at his own companies in the PRC and prospectively worldwide that should belong

to AustarPharma. Liu has done so through the Guangzhou Company, and other entities he

controls, which (as noted above) have taken AustarPharma’s business model, personnel and

products, and put them to use for Liu’s personal gain.

       67.     Liu has pursued business opportunities, sales, and scientific partnerships that

AustarPharma always intended to pursue itself—and that in his role as CEO, Liu knew

AustarPharma intended to pursue.

       68.     For instance, the Guangzhou Company publicly purports to have forged a number

of cooperative partnerships and entered into projects with well-known pharmaceutical companies

in China, and abroad, in order to develop and commercialize drugs for sale in the PRC, U.S.,

European and international markets. As noted above, such co-development partnerships are a

critical component of AustarPharma’s business.             Liu never offered these opportunities to




                                                  25
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 26 of 45 PageID: 26



AustarPharma, nor was AustarPharma informed that the Guangzhou Company was pursuing

them.

        69.      Liu has also been using AustarPharma’s image in the PRC to raise capital for his

competitive entities, as well as visibility, a positive trade reputation, and cooperation agreements

with government authorities in high-tech zones in the PRC.                  This underscores that Liu is

diverting corporate opportunities that would otherwise belong to AustarPharma for his own

benefit. For example, online postings in PRC (including for recruitment) pertaining to the

Guangzhou Company tout the success Liu and his team with AustarPharma.

        70.      By way of further example, the Guangzhou Company recently announced an

investment of 400 million RMB in building a 25,000 square meter factory to develop drugs that

will compete with AustarPharma’s business. According to publicly available information, this

factory located in the Guangzhou Hunagpu Hi-Tech Development Zone is scheduled to be

completed and put into use in April 2019 and will focus on research and development of new

sustained-released drugs, to be sold internationally. Liu never offered this business opportunity

to AustarPharma.

        71.      Liu has also usurped opportunities he knew AustarPharma was pursuing in

Deyang, a city in Sichuan province. On July 26, 2017, Liu entered into an agreement with

Deyang High Tech Zone Management Committee, purportedly on behalf of AustarPharma,

pursuant to which AustarPharma would invest in Deyang for a newly built BE project and

pharmaceutical project (“the Deyang Project”). 22 However, Liu failed to reveal this deal to the

other principals and managers of AustarPharma and ultimately diverted the benefits of this deal

22
   The public announcement of this deal referenced several agreements to be entered into, including: (a) the BE
project investment agreement and pharmaceutical company investment agreement between AustarPharma and the
Deyang Government; (b) Three Parties Cooperation Agreement between Deyang Government, Guangan Industrial
Centralized Development Zone and AustarPharma; and (c) a cooperation agreement between Deyang People's
Hospital and AustarPharma.

                                                      26
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 27 of 45 PageID: 27



to his Guangzhou Company instead of AustarPharma. The public announcement of the Deyang

Project made clear that Liu had traded on AustarPharma’s name and good will to garner favor

and secure a substantial business deal for the benefit of his Guangzhou Company.                The

announcement touted AustarPharma as one of the “designated suppliers of the U.S. government”

with experience in research, development and production of release preparations and insoluble

medicines.    It also stated that AustarPharma has seven FDA-approved preparations and

medicines on the market in the United States, and has close cooperation with “the main

channel[s] of American medicines” such as CVS and Walgreens. The same announcement

introduced Liu as the chairman of both AustarPharma and Guangzhou Company. Austar later

found that Liu and his companies invested in two other companies in Deyang – namely, Sichuan

Keside Drug Delivery Co., Ltd. on Nov. 27, 2017, through the Guangzhou Company, and

Sichuan Xiaotong Biotechnology Co., Ltd. on Oct. 13, 2017, through yet another one of Liu’s

companies – and proceeded with the Deyang Project through those companies and the

Guangzhou Company instead of through AustarPharma.

       E. Theft of AustarPharma’s Trade Secrets

       72.     AustarPharma has devoted extensive time, money, and other resources to the

design, development, and testing of certain drugs, delivery technologies, research processes,

quality assurance and regulatory compliance processes, manufacturing processes, and other

methodologies relating and contributing to the preparation of drugs for launch in the U.S.

AustarPharma’s unique formulas, methodologies, and processes for developing drugs and drug

delivery technologies constitute confidential trade secrets (“AustarPharma’s Trade Secrets”).

       73.     AustarPharma has taken numerous precautions to keep this type of proprietary

information confidential, including, but not limited to, requiring its scientists to sign invention



                                                27
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 28 of 45 PageID: 28



and non-disclosure agreements, requiring potential and actual vendors, suppliers, and other

business partners to sign confidentiality agreements, advising all employees that such

information must be held confidential, protecting electronically stored information with

passwords, and reasonably restricting access to AustarPharma’s facilities and locations within

those facilities where particularly confidential information is stored.

           74.        Liu has formed entities designed to compete directly with AustarPharma, which

employ individuals currently or recently employed by AustarPharma. Liu and the current or

former AustarPharma personnel he now employs have applied for patents in the name of the

Guangzhou Company and other entities Liu created for products that involve the same drug

delivery technology that is described in AustarPharma’s 2010 business plan and has been

researched and developed for years by AustarPharma, including water-insoluble drug delivery

technologies (e.g. self-emulsifying systems, lipid based systems, liposomes) and controlled-

release technologies (e.g. osmotic pump systems). According to its Capital Increase Agreement,

the Guangzhou Company has applied for patents for its independent osmotic pump core

technology, matrix tablets and liposomal technology. 23 The following patent applications have

been filed in the Guangzhou Company’s name and list as inventors individuals employed by

AustarPharma either at the time of the patent application or at some time prior to that date.

                                                              Inventors Employed by
         Patent No.        Name in English                                                Date
                                                                  AustarPharma
     2016101774009         A liposome-microspheres            Zhanguo Yue, Ron Liu    2016-03-25
                           preparation of local anesthetic
                           and its preparation method
     2016101403992         A self-emulsifying agent of        Ron Liu                 2016-03-11
                           entecavir

     201610140556X         Preparation and application of  Ron Liu                    2016-03-11
                           naboin hydrochloride gel matrix
                           sustained-release tablets

23
     Exhibit D (Capital Increase Agreement) at 71.

                                                         28
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 29 of 45 PageID: 29



     2014106633099     An enteric-coated sustained-        Ron Liu, Wei Li             2014-11-19
                       release tablet of 5-
                       hydroxytryptamine reuptake
                       inhibitor and its preparation
                       method
     2014103553266     Paroxetine Sustained Release        Ron Liu, Wei Li             2014-07-22
                       Composition and Its
                       Preparation Method
     2018106353310     Osmotic pump controlled             Ron Liu,Wei Li              2018-06-20
                       release preparation

     2017114956349     A solid dispersion of               Tong (Tony) Weiqin          2017-12-28
                       posaconazole and its
                       preparation method and enteric-
                       coated preparation of
                       posaconazole
     201711497855X     A Poxaconazole Solid                Tong (Tony) Weiqin          2017-12-28
                       Dispersion Compound
                       Inhibiting Crystallization and
                       Its Preparation Method
     201710145652824   A solid dispersion of insoluble     Ron Liu, Wei Lei,           2017-03-10
                       active ingredients of traditional   Junjie Peng
                       Chinese medicine and its
                       preparation method


          75.    Thus, with the assistance of AustarPharma personnel, Liu has used

AustarPharma’s Trade Secrets to develop competing products and technologies for the

Guangzhou Company and his other entities, establishing patents for Guangzhou Company that

should rightfully belong to AustarPharma.

                                         DEMAND FUTILITY

          76.    Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert certain causes of action as

derivative claims because a pre-suit demand on the Members would be futile.

                 a.      Such a demand would be futile because Article 6.1(d) of the Operating

Agreement requires the “approval or consent of Members owning an aggregate of more than

60% of the total LLC Interests” in order to commence litigation, and Austar has under 44% of

24
  This patent application was made in the name of Guangzhou Zhiping Pharmaceutical Technology Co., Ltd.,
another one of Liu’s competitor entities.

                                                     29
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 30 of 45 PageID: 30



the LLC Interests with the remainder held by Liu both directly and as the beneficial owner of

DFH’s interests.25 Liu would oppose AustarPharma bringing a lawsuit against himself and has a

sufficient percentage of the LLC Interests to block such an action.

                 b.       It would likewise be futile for Plaintiff to seek consent to bring a lawsuit

on behalf of AustarPharma from a majority of the LLC’s managers because AustarPharma has

only two managers – Liu and Mr. Ho – and Liu therefore constituted 50% of the management. 26

                 c.       Finally, AustarPharma has four Directors: Mars (Austar), Ms. Gu Xun

(Austar), Liu, and Miss Kwan Amelia (DFH). 27 It would be futile to seek approval for a lawsuit

from a majority of the Board of Directors, because two of the four Directors are controlled or

effectively controlled by Liu, and would disapprove.28

                                                   COUNT I

                                       Breach of Fiduciary Duty
                               (Derivative and Direct Claim Against Liu)

        77.      Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 76.

        78.      As the CEO, President and a founding partner of the AustarPharma joint venture,

Liu owes fiduciary duties to AustarPharma, as well as all of its shareholders and Members

(including Plaintiff). Every director and officer of a New Jersey corporation owes fiduciary

duties to the corporation and its shareholders. Liu therefore owes AustarPharma and Plaintiff the

duty of loyalty.
25
   See supra ¶ 33.
26
   See Ono v. Itoyama, 884 F. Supp. 892, 899 (D.N.J. 1995) (holding that where “the board consist[ed] of the two
50% shareholders,” the “Court [could] presume that a 50% shareholder would not agree to initiate litigation against
himself” and so futility was demonstrated; as a result, the company was aligned as a defendant in a shareholder
derivative suit).
27
   See Exhibit B (Operating Agreement) Art. 10.3.
28
   See Lewis v. Curtis, 671 F.2d 779, 785 (3d Cir. 1982) (a “demand on the board” is futile where “the directors
upon whom demand would be made lack the requisite disinterestedness to determine fairly whether the corporate
claim should be pursued”).

                                                        30
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 31 of 45 PageID: 31



        79.     The duty of loyalty requires directors, among other things, to act for the benefit of

the corporation and its shareholders rather than for any personal interest, and to faithfully seek to

maximize the returns for the corporation and its shareholders.          Misappropriating corporate

business opportunities or engaging in direct or indirect competition with the corporation for

personal benefit is a breach of the duty of loyalty.

        80.     By virtue of his role within AustarPharma, Liu had access to AustarPharma’s

Trade Secrets, confidential business plans, research and development, customers, and contract

partners, for years.

        81.     Liu breached the duty of loyalty he owed to AustarPharma and all of its

shareholders and Members by engaging in a steady campaign of self-dealing and diversion of

corporate opportunities to himself.

        82.     Liu formed the Guangzhou Company, as well as his other entities, with the

purpose of usurping corporate opportunities for himself that should have belonged to

AustarPharma. The Guangzhou Company is in the business of developing, manufacturing, and

commercializing generic drug products and medical delivery technologies in the U.S. and the

PRC. Thus, Liu has launched a new company that is engaged in direct competition with

AustarPharma in the same primary markets. Moreover, Liu has employed several AustarPharma

employees at the Guangzhou Company and has used the AustarPharma brand to advance the

reputation of the Guangzhou Company.

        83.     Liu’s focus on the Guangzhou Company and his other competitive ventures also

reflects a lack of prioritization of the growth and development of AustarPharma, further

evidencing a breach of his fiduciary duties.




                                                 31
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 32 of 45 PageID: 32



        84.     Plaintiff, both on its own behalf and on behalf of AustarPharma, requests that this

Court impose a constructive trust upon the illegitimate profits of Liu and Guangzhou Company.

        85.     Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.

                                            COUNT II

                                  Breach of Operating Agreement
                                    (Direct Claim Against Liu)

        86.     Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 85.

        87.     As signatories to the 2008 Operating Agreement, Plaintiff and Liu owed each

other several contractual obligations.

        88.      Plaintiff has fully performed all of its duties and obligations under the Operating

Agreement.

        89.     Pursuant to Article 12.1 and 12.2 of the Operating Agreement, Liu was obligated

to refrain from “engaging in business similar to the Company’s Business” in both the United

States and in the PRC.

        90.     Article 7.1 directs the CEO to “prepare and deliver to the Members [specified]

reports for the next Fiscal Year, which shall be accompanied by corresponding reports for the

current year,” including the Company’s “Investment Plan,” “Budget authorization,”

“Management salary budget,” “Authorization for personnel,” “Internal personnel movement,”

and other things. Under Article 7.3, “[t]he Chief Executive Officer shall provide the Members

copies of (a) monthly unaudited financial statements for the Company . . . (b) quarterly unaudited




                                                 32
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 33 of 45 PageID: 33



financial statements for the Company . . . and (c) annual audited consolidated financial

statements for the Company . . . accompanied by an annual management report.”

       91.     Liu breached his obligations under Article 12 through the Guangzhou Company

which, like AustarPharma, is in the business of developing, manufacturing, and commercializing

generic drug products and medical delivery technologies in the U.S. and the PRC. Thus, Liu has

launched a new company that is engaged in direct competition with AustarPharma in the same

primary markets.

       92.     Liu breached his obligations under Article 7 by failing to provide the Members of

AustarPharma the financial reports referenced in Articles 7.1 and 7.3 for several years.

       93.     Liu’s breach of his obligations under Article 12 has harmed Plaintiff by usurping

business opportunities that should have belonged to AustarPharma, resulting in lost revenue and

opportunities to the detriment of its Members. Liu’s breach of his obligations under Article 7

has harmed Plaintiff by depriving it of its contractual right to access certain financial information

pertaining to AustarPharma.

       94.     Plaintiff requests that this Court award damages for losses Plaintiff has suffered as

a direct or indirect result of Liu’s breaches of the Operating Agreement. If Liu is not enjoined

from competing with AustarPharma in violation of the Operating Agreement, Plaintiff will

continue to suffer irreparable harm, with no adequate remedy at law for Liu’s breaches. Plaintiff

therefore requests that this Court grant injunctive relief against Liu permanently prohibiting him

from engaging in business similar to AustarPharma’s business, thus enforcing the terms of the

Operating Agreement. Plaintiff also requests that this Court order Liu to produce to Plaintiff each

of the reports referenced in Articles 7.1 and 7.3 that Liu has thus far failed to produce.




                                                 33
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 34 of 45 PageID: 34



                                          COUNT III

                                     Conversion of Property
              (Derivative and Direct Claim Against Liu and Guangzhou Company)

        95.     Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 94.

        96.     Defendants Liu and Guangzhou Company took or aided in the diversion of

corporate funds belonging to AustarPharma and its Members for his own use, through

Guangzhou Company, and exercised or assisted in the exercise of dominion and control over

corporate funds in a manner that was inconsistent with AustarPharma and its Members’ right to

the use, possession, and enjoyment of those funds, thereby depriving AustarPharma and its

Members of their property rights. In addition, Defendants poached AustarPharma personnel to

work for the Guangzhou Company.

        97.     AustarPharma and Plaintiff have suffered damages that are the reasonable and

proximate result of this conversion. AustarPharma and Plaintiff have expended time and money

in pursuit of retrieving the converted property. Liu and Guangzhou Company have engaged in

this wrongful conduct intentionally, willfully, maliciously, and with the intent to injure

AustarPharma and Plaintiff. Plaintiff, on its own behalf and on behalf of AustarPharma, requests

that this Court award damages for losses Plaintiff and AustarPharma have suffered as a direct or

indirect result of Defendants’ conversion. Plaintiff, on behalf of AustarPharma, also requests

that the Court order Liu and Guangzhou Company to return all property that Liu has taken from

AustarPharma.

        98.     Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.

                                                34
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 35 of 45 PageID: 35



                                          COUNT IV

              Violation of Federal Defend Trade Secrets Act – 18 U.S.C. § 1836
                 (Derivative Claim Against Liu and Guangzhou Company)

       99.    Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 98.

       100.   The confidential and proprietary information that AustarPharma entrusted to Liu,

including but not limited to AustarPharma’s unique formulas, methodologies, and processes for

developing drugs and drug delivery technologies, research and development, short and long term

business plans and strategies, business methods, marketing schemes, pricing information,

business proposals, sales information, bid specifications and details, prospective and current

customer lists and information, financial information, and computer software constitute trade

secrets because AustarPharma derives independent economic value from that information not

being generally known to, and not being readily ascertainable by proper means by, other persons

who can obtain economic value from their disclosure or use; and they are subject of efforts that

are reasonable under the circumstances to maintain their secrecy. 18 U.S.C. § 1839(3).

       101.   The confidential trade secret information obtained by Liu and Guangzhou

Company is related to AustarPharma’s services and products which are provided and used in

interstate commerce. 18 U.S.C. § 1836(b)(1).

       102.   Under the Defend Trade Secrets Act (the “DTSA”), Defendants Liu and

Guangzhou Company were prohibited from misappropriating AustarPharma’s Trade Secrets.

       103.   The DTSA applies to any conduct occurring outside of the U.S. if “the offender is

a natural person who is a citizen or permanent resident alien of the United States” or “an act in

furtherance of the offense was committed in the United States.” 18 U.S.C. § 1837. Because Liu

is a citizen of New Jersey, and Liu committed acts in furtherance of the offense for his own

                                               35
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 36 of 45 PageID: 36



benefit and for the benefit of Guangzhou Company in the U.S., where he obtained the trade

secrets from AustarPharma, the DTSA applies to both Liu and Guangzhou Company.

       104.    Misappropriation is defined to include “disclosure or use of a trade secret of

another without express or implied consent by a person who . . . at the time of disclosure or use,

knew or had reason to know that the knowledge of the trade secret was . . . acquired under

circumstances giving rise to a duty to maintain the secrecy of the trade secret or limit the use of

the trade secret.” 18 U.S.C. § 1839(5)(B). Liu’s role as CEO, President and a founding partner

of AustarPharma, as well as Article 12 of the Operating Agreement, give rise to a duty to

maintain the secrecy and limit the use of AustarPharma’s Trade Secrets.

       105.    Liu violated this duty by using, taking advantage of, and disclosing

AustarPharma’s Trade Secrets to unjustifiably interfere with AustarPharma’s business by, among

other things, using or disclosing AustarPharma’s Trade Secrets without express or implied

consent to gain a competitive advantage for himself and the Guangzhou Company, including by

applying for patents in the name of the Guangzhou Company that cover technology nearly

identical to what AustarPharma has developed.          Given that Article 12 of the Operating

Agreement expressly prohibits Liu from competing with AustarPharma in the U.S. and PRC, any

use of AustarPharma’s Trade Secrets by Liu or Guangzhou Company for their own benefit was

done without the consent of AustarPharma.

       106.    As a result of Defendants’ violations of the DTSA, AustarPharma has been

injured and will continue to be damaged by, among other things, the loss of customers, revenues,

valuable proprietary information, and goodwill.

       107.    Plaintiff, on behalf of AustarPharma, requests an award of compensatory damages

and unjust enrichment under 18 U.S.C. §1836(3)(B), exemplary damages under 18 U.S.C.



                                                  36
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 37 of 45 PageID: 37



§1836(3)(C), because Defendants’ misappropriation of AustarPharma’s Trade Secrets was

willful and malicious upon information and belief, and attorney’s fees under 18 U.S.C.

§1836(3)(D).

       108.    AustarPharma has suffered, and will continue to suffer, irreparable harm for

which it has no adequate remedy at law if these trade secret misappropriating activities are not

preliminarily and permanently enjoined. Under 18 U.S.C. § 1836(3)(A), this Court may grant

injunctive relief to prevent any actual or threatened misappropriation of trade secrets. Liu has

already launched the Guangzhou Company, through which he intends to sell products developed

using misappropriated trade secrets. Moreover, Liu’s Guangzhou Company employs several

individuals currently or formerly employed by AustarPharma. This conduct constitutes the

threatened or actual misuse of AustarPharma’s Trade Secrets. Permanent injunctive relief is

therefore appropriate. Accordingly, Plaintiff, on behalf of AustarPharma, requests that this Court

enter an order permanently enjoining Liu and Guangzhou Company from directly or indirectly,

using or disclosing AustarPharma’s Trade Secrets for any purpose.

       109.    If given notice, Liu and Guangzhou Company would seek to destroy, move or

hide evidence of their unlawful conduct.      Therefore, Plaintiff, on behalf of AustarPharma,

requests that this Court order the seizure of Liu and Guangzhou Company’s property as it is

necessary to prevent the propagation or dissemination of AustarPharma’s Trade Secrets. 18

U.S.C. § 1836(b)(2)(A).

       110.    Finally, Plaintiff, on behalf of AustarPharma, requests that this Court enter an

order requiring Liu and Guangzhou Company to return any and all of AustarPharma’s

confidential information, as provided by 18 U.S.C. §1836(3)(A)(ii).




                                               37
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 38 of 45 PageID: 38



        111.    Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.

                                           COUNT V

                               Misappropriation of Trade Secrets
                                   (N.J.S.A. § 56:15 et seq.)
                   (Derivative Claim Against Liu and Guangzhou Company)

        112.    Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 111.

        113.    The confidential and proprietary information that AustarPharma entrusted to Liu,

including but not limited to AustarPharma’s unique formulas, methodologies, and processes for

developing drugs and drug delivery technologies, research and development, short and long term

business plans and strategies, business methods, marketing schemes, pricing information,

business proposals, sales information, bid specifications and details, prospective and current

customer lists and information, financial information, and computer software constitute trade

secrets because AustarPharma derives independent economic value from that information not

being generally known to, and not being readily ascertainable by proper means by, other persons

who can obtain economic value from their disclosure or use; and they are subject of efforts that

are reasonable under the circumstances to maintain their secrecy. N.J.S.A. § 56:15-2.

        114.    Under the New Jersey Trade Secrets Act (the “NJTSA”), Defendants Liu and

Guangzhou Company were prohibited from misappropriating AustarPharma’s Trade Secrets.

Misappropriation is defined to include “[d]isclosure or use of a trade secret of another without

express or implied consent of the trade secret owner by a person who. . . used improper means to

acquire knowledge of the trade secret.” N.J.S.A. § 56:15-2. “Improper means” is defined to



                                                38
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 39 of 45 PageID: 39



include “breach or inducement of a breach of an express or implied duty to maintain the secrecy

of, or to limit the use or disclosure of, a trade secret.” Id. Liu’s role as CEO, President and a

founding partner of AustarPharma, as well as Article 12 of the Operating Agreement, give rise to

a duty to maintain the secrecy and limit the use of trade secrets.

       115.     Liu violated this duty by using, taking advantage of, and disclosing

AustarPharma’s Trade Secrets to unjustifiably interfere with AustarPharma’s business by, among

other things, using or disclosing AustarPharma’s Trade Secrets without express or implied

consent to gain a competitive advantage for himself and the Guangzhou Company, including by

applying for patents in the name of the Guangzhou Company that cover technology nearly

identical to what AustarPharma has developed.           Given that Article 12 of the Operating

Agreement expressly prohibits Liu from competing with AustarPharma in the U.S. and PRC, any

use of AustarPharma’s Trade Secrets by Liu or Guangzhou Company for their own benefit was

done without the consent of AustarPharma.

       116.    As a result of Defendants’ violations of the New Jersey Trade Secrets Act,

AustarPharma has been injured and will continue to be damaged by, among other things, the loss

of customers, revenues, valuable proprietary information, and goodwill.

       117.    Plaintiff, on behalf of AustarPharma, requests an award of compensatory damages

and unjust enrichment, as well as punitive damages because, on information and belief, Liu and

Guangzhou Company’s misappropriation of AustarPharma’s Trade Secrets was willful and

malicious. N.J.S.A. § 56:15-4. Plaintiff, on behalf of AustarPharma, also requests an award of

attorney’s fees under N.J.S.A. § 56:15-6.

       118.    AustarPharma has suffered, and will continue to suffer, irreparable harm for

which it has no adequate remedy at law if these trade secret misappropriating activities are not



                                                 39
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 40 of 45 PageID: 40



preliminarily and permanently enjoined. This Court may grant injunctive relief to prevent any

actual or threatened misappropriation of trade secrets. N.J.S.A. § 56:15-3. Liu has already

launched the Guangzhou Company, through which he intends to sell products developed using

misappropriated trade secrets.          Moreover, Liu’s Guangzhou Company employs several

individuals currently or formerly employed by AustarPharma. This conduct constitutes the

threatened or actual misuse of AustarPharma’s Trade Secrets. Permanent injunctive relief is

therefore appropriate. Accordingly, Plaintiff, on behalf of AustarPharma, requests that this

Court enter an order permanently enjoining Liu and Guangzhou Company from directly or

indirectly, using or disclosing AustarPharma’s Trade Secrets for any purpose.

        119.    Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.

                                             COUNT VI

                 Tortious Interference with Prospective Economic Advantage
                  (Derivative Claim Against Liu and Guangzhou Company)

        120.    Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 119.

        121.    AustarPharma is in direct competition with the Guangzhou Company in the

business of developing, manufacturing, and commercializing generic drug products and medical

delivery technologies in the U.S. and the PRC.

        122.    AustarPharma had a reasonable expectation that it would establish contractual

relationships in the PRC, producing revenue for AustarPharma and its shareholders. Liu, and

thus the Guangzhou Company, were aware that a central plank of AustarPharma’s business




                                                 40
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 41 of 45 PageID: 41



strategy was to expand into the PRC market and to continue to build co-development

partnerships with Chinese pharmaceutical companies.

        123.    Without justification, Defendants Liu and Guangzhou Company intentionally

interfered with AustarPharma’s prospective economic advantage by diverting opportunities that

should belong to AustarPharma to Guangzhou Company, and unlawfully using AustarPharma’s

Trade Secrets in order to do so. Were it not for this intentional interference, there was a high

likelihood that AustarPharma would have secured sales and/or co-development contracts that

have instead been diverted to the Guangzhou Company, and thus, Liu and Guangzhou

Company’s unlawful interference resulted in, and will continue to result in, damages to

AustarPharma.

        124.    Plaintiff, on behalf of AustarPharma, requests that this Court award damages for

losses AustarPharma has suffered as a direct or indirect result of Liu and Guangzhou Company’s

tortious interference. Further, AustarPharma will continue to suffer irreparable harm for which it

has no adequate remedy at law if this tortious interference is not preliminarily and permanently

enjoined. Thus, Plaintiff, on behalf of AustarPharma, requests that the Court enjoin Defendants

Liu and Guangzhou Company from soliciting, or attempting to solicit or influence, or initiating

any contact with, directly or indirectly, any of AustarPharma’s current or prospective customers.

        125.    Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.




                                               41
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 42 of 45 PageID: 42



                                            COUNT VII

                         Judicial Expulsion of Liu - N.J.S.A. § 42:2C-46e
                                       (Derivative Claim)

        126.    Plaintiff incorporates by reference the allegations in the preceding paragraphs 1

through 125.

        127.    Liu has willfully and wrongfully committed material breaches of the Operating

Agreements as set forth herein. Moreover, Liu has engaged and is engaging in wrongful conduct

that has adversely and materially affected, or will adversely and materially affect,

AustarPharma’s activities, as well as conduct relating to AustarPharma’s activities which makes

it not reasonably practicable to carry on the activities with Liu as a Member.

        128.    Accordingly, Liu should be expelled as a Member of AustarPharma pursuant to

N.J.S.A. § 42:2C-46(e)(1), (2) and (3).

        129.    Pursuant to N.J.S.A. 42:2C-68, Plaintiff may assert this cause of action as a

derivative claim for the reasons set forth at paragraph 76 above, which is incorporated by

reference as if fully set forth here.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment for relief as follows:

    1. Hold and declare that Defendants Liu and Guangzhou Company’s actions violate New

        Jersey law and federal law, and that Liu’s actions also violate the Operating Agreement;

    2. Place the illegitimate profits Defendants Liu and Guangzhou Company have earned in a

        constructive trust;

    3. Seize the property of Defendants Liu and Guangzhou Company as it is necessary to

        prevent the propagation or dissemination of AustarPharma’s confidential, proprietary, or

        trade secret information;

                                                42
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 43 of 45 PageID: 43



   4. A preliminary and permanent injunction which:

         i.   enjoins Defendants Liu and Guangzhou Company from directly or indirectly,

              using or disclosing AustarPharma’s confidential, proprietary, or trade secret

              information for any purpose;

        ii.   enjoins Defendants Liu and Guangzhou Company from soliciting, or attempting

              to solicit or influence, or initiating any contact with, directly or indirectly, any of

              AustarPharma’s current or prospective customers;

       iii.   enjoins Liu from continuing to violate his obligations under Article 9 of the

              Operating Agreement;

   5. Require Defendants Liu and Guangzhou Company to immediately return to

      AustarPharma all of its confidential, proprietary, or trade secret information;

   6. Require Defendants Liu and Guangzhou Company to return any property they have taken

      from AustarPharma;

   7. Require Liu to produce to Plaintiff any reports he is required to produce pursuant to

      Article 7 of the Operating Agreement that he has not yet produced;

   8. Expel Liu as a Member of AustarPharma;

   9. Award compensatory and punitive or exemplary damages in an amount to be proven at

      trial, and hold Defendants Liu and Guangzhou Company jointly and severally liable for

      the conduct alleged in Counts III, IV, V, and VI;

   10. Award reasonable attorney’s fees and costs incurred by virtue of this action; and

   11. Such other and further relief as the Court may deem appropriate.


                                        JURY DEMAND




                                                 43
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 44 of 45 PageID: 44



       Plaintiff Austar International Limited hereby demands a trial by jury, by the maximum

number of jurors permitted by law, on all issues so triable herein.


March 11, 2019
                                              Respectfully submitted,

                                              /s/ Stephen A. Loney, Jr.
                                              Virginia A. Gibson
                                              Stephen A. Loney, Jr.
                                              HOGAN LOVELLS US LLP
                                              1735 Market Street, 23rd Floor
                                              Philadelphia, PA 19103
                                              Tel: (267) 675-4600
                                              Fax: (267) 675-4601
                                                  virginia.gibson@hoganlovells.com
                                                  stephen.loney@hoganlovells.com

                                              Ryan M. Philp
                                              HOGAN LOVELLS US LLP
                                              875 Third Avenue
                                              New York, NY 10022
                                              Tel: (212) 918-3034
                                              Fax: (212) 918-3100
                                                  ryan.philp@hoganlovells.com

                                              Attorneys for Plaintiff
                                              Austar International Limited




                                                44
Case 2:19-cv-08356-KM-MAH Document 1 Filed 03/11/19 Page 45 of 45 PageID: 45
